SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-106 GAMCO INVESTORS, INC. (Exact name of Registrant as specified in its charter) New York 13-4007862 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principle executive offices) (Zip Code) (914) 921-5100 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes¨Nox Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practical date. Class Outstanding at July 31, 2007 Class A Common Stock, .001 par value 7,489,369 Class B Common Stock, .001 par value 20,645,816 1 Explanatory Note This Form 10-Q/A of GAMCO Investors, Inc. (the "Company") constitutes Amendment No. 1 to the Company's Quarterly Report on Form 10-Q for the quarter ended June 30, 2007, which was initially filed with the Securities and Exchange Commission on August 9, 2007. The purpose of this filing is (1) enhancement of the following disclosures within the notes to thecondensed consolidated financial statements: additional descriptions of the restatement to the Company's condensed consolidated financial statements (Note A),additionaldisclosures regarding available for sale securities and the Company's accounting policy for other than temporary impairments of available for sale securities (Note C), enhancement of the definition of investments in partnerships and affiliates (Note D), background for the usage of, business purpose of, and economic impactofkickout rights within the Company's investments in partnerships and affiliates (Note D), and changes to controls and procedures described within Item 4, (2) revision ofthe Company's definition of disclosure controls and procedures within Item 4 - Controls and Procedures of the Form 10-Q/A and (3) inclusion of section 302 and section 906 certifications as exhibits that were not included within the original filing on August 9, 2007 due to personnel and software changes in the EDGAR filing of itsforms with the Securities and Exchange Commission. These exhibits are: 31.1 Certification by the Chief Executive Officer Pursuant to Rule 13a-14 (a) and 15d-14 (a) as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification by the Acting Co-Chief Financial Officer Pursuant to Rule 13a-14 (a) and 15d-14 (a) as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.3 Certification by the Acting Co-Chief Financial Officer Pursuant to Rule 13a-14 (a) and 15d-14 (a) as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification by the Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certifications by the Acting Co-Chief Financial Officers pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 2 INDEX GAMCO INVESTORS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income: -Three months ended June 30, 2006 and 2007 -Six months ended June 30, 2006 and 2007 Condensed Consolidated Statements of Financial Condition: -December 31, 2006 (Audited) -June 30, 2006 -June 30, 2007 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income: -Three months ended June 30, 2006 and 2007 -Six months ended June 30, 2006 and 2007 Condensed Consolidated Statements of Cash Flows: -Three months ended June 30, 2006 and 2007 -Six months ended June 30, 2006 and 2007 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Including Quantitative and Qualitative Disclosure about Market Risk) Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 2. Changes in Securities, Use of Proceeds and Issuer Purchases of Equity Securities Item 4. Submission of Matters to a Vote of Security Holders Item 6. Exhibits SIGNATURES 3 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME UNAUDITED (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 (a) 2007 2006 (a) Revenues Investment advisory and incentive fees $ 57,654 $ 53,586 $ 114,214 $ 103,984 Commission revenue 4,036 2,829 8,056 6,380 Distribution fees and other income 6,587 5,244 12,613 10,579 Total revenues 68,277 61,659 134,883 120,943 Expenses Compensation and related costs 29,905 25,436 58,279 50,212 Management fee 3,449 1,818 6,850 5,235 Distribution costs 10,161 5,329 16,047 10,544 Other operating expenses 7,594 7,713 16,028 15,104 Reserve for settlement - 11,900 - 11,900 Total expenses 51,109 52,196 97,204 92,995 Operating income 17,168 9,463 37,679 27,948 Other income (expense) Net gain from investments 11,193 4,244 16,763 27,369 Interest and dividend income 6,166 6,111 14,168 12,484 Interest expense (3,329 ) (3,394 ) (6,709 ) (7,269 ) Total other income, net 14,030 6,961 24,222 32,584 Income before income taxes and minority interest 31,198 16,424 61,901 60,532 Income tax provision 12,856 7,360 24,063 23,901 Minority interest 345 119 677 8,727 Net income $ 17,997 $ 8,945 $ 37,161 $ 27,904 Net income per share: Basic $ 0.64 $ 0.31 $ 1.32 $ 0.97 Diluted $ 0.63 $ 0.31 $ 1.30 $ 0.96 Weighted average shares outstanding: Basic 28,160 28,507 28,194 28,842 Diluted 29,147 29,496 29,172 29,838 Dividends declared: $ 0.03 $ 0.03 $ 0.06 $ 0.06 (a) As restated to reflect the reversal of certain previously-accrued expenses for investment partnership compensation as described in Note A of this report on Form 10-Q. See accompanying notes. 4 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) December 31, June 30, June 30, 2006 (a) 2006 (a) 2007 ASSETS (Unaudited) (Unaudited) Cash and cash equivalents, including restricted cash of $2,079, $730 and $443. $ 138,113 $ 116,852 $ 104,726 Investments in securities, including restricted securities of $52,116, $52,141 and $52,117. 507,595 466,056 550,273 Investments in partnerships and affiliates 81,884 83,752 69,869 Receivable from brokers 53,682 41,326 43,187 Investment advisory fees receivable 31,093 15,874 18,439 Other assets 24,866 16,426 19,577 Total assets $ 837,231 $ 740,286 $ 806,071 LIABILITIES AND STOCKHOLDERS' EQUITY Payable to brokers $ 36,346 $ 9,228 $ 30,973 Income taxes payable, including deferred taxes of $363, $4,323, and $10,012. 13,922 2,556 14,951 Compensation payable 30,174 34,366 46,075 Capital lease obligation 2,781 2,891 2,659 Securities sold, not yet purchased 8,244 7,621 21,021 Accrued expenses and other liabilities 41,052 29,150 35,597 Total operating liabilities 132,519 85,812 151,276 5.5% Senior notes (due May 15, 2013) 100,000 100,000 100,000 6% Convertible note, $50 million outstanding (due August 14, 2011) (b) 49,504 50,000 49,561 5.22% Senior notes (due February 17, 2007) 82,308 82,308 - Total liabilities 364,331 318,120 300,837 Minority interest 21,324 19,724 14,441 Stockholders’ equity Class A Common Stock, $0.001 par value; 100,000,000 shares authorized; 12,055,872, 12,010,812 and 12,172,423issued, respectively; 7,487,018, 7,509,058 and 7,489,369 outstanding, respectively 12 10 12 Class B Common Stock, $0.001 par value; 100,000,000 shares authorized; 24,000,000 shares issued, 20,754,217, 20,781,027 and 20,645,816 shares outstanding, respectively 21 23 21 Additional paid-in capital 229,699 228,573 230,010 Retained earnings 397,893 355,565 432,542 Accumulated comprehensive gain 10,427 2,423 19,791 Treasury stock, at cost (4,501,754, 4,012,354 and 4,683,054 shares, respectively) (186,476 ) (184,152 ) (191,583 ) Total stockholders' equity 451,576 402,442 490,793 Total liabilities and stockholders' equity $ 837,231 $ 740,286 $ 806,071 (a)As restated to reflect the reversal of certain previously-accrued expenses for investment partnership compensation as described in Note A of this report on Form 10-Q. (b)At June 30, 2007 and December 31, 2006, the $50 million note conversion price was $53 per share. At June 30, 2006, the convertible note was 5% with a conversion price of $52 per share. See accompanying notes. 5 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME UNAUDITED (In thousands) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 (a) 2007 2006 (a) Stockholders’ equity – beginning of period $ 467,488 $ 412,828 $ 451,576 $ 424,502 Cumulative effect of applying the provisions of FIN 48 at January 1, 2007 - - (822 ) - Comprehensive income: Net income 17,997 8,945 37,161 27,904 Foreign currency translation adjustments 12 (129 ) 13 (54 ) Net unrealized gain on securities available for sale 8,666 (589 ) 9,352 1,867 Total comprehensive income 26,675 8,227 46,526 29,717 Dividends declared (844 ) (851 ) (1,691 ) (1,718 ) Excess tax benefit for exercised stock options - - - 1,782 Stock based compensation expense 24 14 45 20 Exercise of stock options including tax benefit 194 137 266 418 Purchase of treasury stock (2,744 ) (17,913 ) (5,107 ) (52,279 ) Stockholders’ equity – end of period $ 490,793 $ 402,442 $ 490,793 $ 402,442 (a) As restated to reflect the reversal of certain previously-accrued expenses for investment partnership compensation as described in Note A of this report on Form 10-Q. See accompanying notes. 6 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED (In thousands) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 (a) 2007 2006 (a) Operating activities Net income $ 17,997 $ 8,945 $ 37,161 $ 27,904 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Cumulative effect of applying the provisions of FIN 48 - - (822 ) - Equity in gains from partnerships and affiliates (2,498 ) (474 ) (4,744 ) (3,338 ) Depreciation and amortization 216 220 522 444 Stock based compensation expense 24 14 45 20 Tax benefit from exercise of stock options 32 21 57 87 Foreign currency loss 12 30 13 30 Other-than-temporary loss on available for sale securities - 56 - 56 Market value of donated securities - - 122 - Impairment of goodwill - - 56 - Amortization of debt discount 23 - 56 - Minority interest in net income of consolidated subsidiaries 244 81 520 343 Realized gains on sales of available for sale securities, net (316 ) - (473 ) (442 ) Realized gains on sales of trading investments in securities, net (4,406 ) (3,389 ) (10,875 ) (9,974 ) Change in unrealized value of investments in securities, net (5,022 ) (2,318 ) (2,498 ) (3,336 ) Excess tax benefit adjustment - 1,782 - 1,782 (Increase) decrease in operating assets: Purchases of trading investments in securities (417,321 ) (250,014 ) (852,789 ) (537,616 ) Proceeds from sales of trading investments in securities 425,979 205,993 875,850 527,522 Investments in partnerships and affiliates (978 ) (2,823 ) (4,050 ) (4,048 ) Distributions from partnerships and affiliates 1,664 7,065 13,149 7,913 Investment advisory fees receivable 1,917 696 12,681 6,126 Other receivables from affiliates 302 3,423 5,106 10,092 Receivable from brokers (20,171 ) 35,314 10,022 (27,559 ) Other assets 201 764 (153 ) (120 ) Increase (decrease) in operating liabilities: Payable to brokers (6,917 ) 3,975 (3,957 ) 3,444 Income taxes payable 2,160 (12,062 ) (3,835 ) (9,009 ) Compensation payable 6,066 1,364 14,289 6,953 Accrued expenses and other liabilities 3,603 10,362 (5,050 ) 10,578 Effects of consolidation of investment partnerships and offshorefunds consolidated under FIN 46R and EITF 04-5: Realized gains on sales of investments in securities and securities sold short, net (330 ) (163 ) (607 ) (12,080 ) Change in unrealized value of investments in securities and securities sold short, net (115 ) (2,839 ) 85 (4,269 ) Purchases of trading investments in securities and securities sold short (19,885 ) (8,882 ) (34,436 ) (650,941 ) Proceeds from sales of trading investments in securities and securities sold short 22,467 9,517 34,551 629,221 Investments in partnerships and affiliates - (336 ) (2,000) (1,318 ) Distributions from partnerships and affiliates 325 - 825 380 Equity in earnings of partnerships and affiliates 25 (103 ) (733) (528 ) Decrease in advisory fees receivable 19 98 (26 ) 98 (Increase) decrease in receivable from brokers (222 ) 1,042 473 (11,427 ) Decrease (increase) in other assets (186 ) (21 ) (244 ) 333 Increase in payable to brokers (2,551 ) 1,847 (1,416 ) 7,630 (Decrease) increase in accrued expenses and other liabilities 266 (1,892 ) 315 (11,678 ) Income related to investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5, net 506 207 996 14,637 Total adjustments (14,867 ) (1,445 ) 41,025 (59,994 ) Net cash provided by (used in) operating activities 3,130 7,500 78,186 (32,090 ) 7 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED (In thousands) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 (a) 2007 2006 (a) Investing activities Purchases of available for sale securities (223 ) (247 ) (25,254 ) (3,253 ) Proceeds from sales of available for sale securities 1,353 - 2,292 1,486 Net cash provided by (used in) investing activities 1,130 (247 ) (22,962 ) (1,767 ) Financing activities Contributions related to investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5, net (5 ) 1,537 511 29,727 Retirement of 5.22% senior notes - - (82,308 ) - Proceeds from exercise of stock options 162 116 209 332 Dividends paid (844 ) (851 ) (1,691 ) (1,718 ) Subsidiary stock repurchased from minority shareholders - - (241 ) - Purchase of treasury stock (2,744 ) (17,913 ) (5,107 ) (52,279 ) Net cash used in financing activities (3,431 ) (17,111 ) (88,627 ) (23,938 ) Net increase (decrease) in cash and cash equivalents 829 (9,858 ) (33,403 ) (57,795 ) Effect of exchange rates on cash and cash equivalents 15 (132 ) 16 (64 ) Net increase in cash from partnerships and offshore funds consolidated under FIN 46R and EITF 04-5 - - - 1,550 Cash and cash equivalents at beginning of period 103,882 126,842 138,113 173,161 Cash and cash equivalents at end of period $ 104,726 $ 116,852 $ 104,726 $ 116,852 (a)As restated to reflect the reversal of certain previously-accrued expenses for investment partnership compensation as described in Note A of this report on Form 10-Q. See accompanying notes. 8 GAMCO INVESTORS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) A.Basis of Presentation Unless we have indicated otherwise, or the context otherwise requires, references in this report to “GAMCO Investors, Inc.,” “GAMCO,” “the Company,” “we,” “us” and “our” or similar terms are to GAMCO Investors, Inc. (formerly Gabelli Asset Management Inc.), its predecessors and its subsidiaries. The unaudited interim Condensed Consolidated Financial Statements of GAMCO Investors, Inc. included herein have been prepared in conformity with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles in the United States for complete financial statements.In the opinion of management, the unaudited interim condensed consolidated financial statements reflect all adjustments, which are of a normal recurring and non-recurring nature, necessary for a fair presentation of financial position, results of operations and cash flows of GAMCO for the interim periods presented and are not necessarily indicative of a full year’s results. In preparing the unaudited interim condensed consolidated financial statements, management is required to make estimates and assumptions that affect the amounts reported in the financial statements.Actual results could differ from those estimates. The condensed consolidated financial statements include the accounts of GAMCO and its subsidiaries.All material intercompany accounts and transactions are eliminated. These financial statements should be read in conjunction with our audited consolidated financial statements included in our Annual Report on Form 10-K/A for the year ended December 31, 2006, from which the accompanying Condensed Consolidated Statement of Financial Condition was derived. Certain items previously reported have been reclassified to conform to the current period’s financial statement presentation. Changes in Accounting Policy GAMCO has changed its accounting policy to reflect the adoption of FASB-issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), which is an interpretation of FASB Statement No. 109, “Accounting for Income Taxes” (“FAS 109”). This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This interpretation is effective for fiscal years beginning after December 15, 2006. The Company adopted this interpretation on January 1, 2007.In accordance with the method of adoption prescribed in the Interpretation, FIN 48 has been applied prospectively as of the date of adoption, and periods prior to adoption have not been retroactively restated or reclassified.See Note F for further details. Restatement On August 9, 2007, GAMCO filed a Form 10-K/A restating 2006 results to reflect the reversal of certain previously accrued expenses for investment partnership compensation. It is the policy of GBL to accrue Investment Partnership compensation expense on a monthly basis during the course of the year using the formula-based payout rate on net revenues and to specifically allocate to individuals at year-end.It was determined that the amount accrued during 2006 and some accruals relating to 2005 were no longer appropriate following the departure of marketing staff, the reassignment of management staff, and the reduction of rates for certain payouts.This determination was made subsequent to our issuance of the 2006 Form 10-K after an analysis was performed.The information used in management’s analysis was available prior to the issuance of the 2006 Form 10-K. Management determined that this was an error and not a change in an accounting estimate.Because it was deemed an error and the amounts were material to interim and full year periods in 2006, GBL amended its Form 10-K for the year ended 2006 and 2005 to reflect the reversals.None of the accruals relate to periods prior to 2005. Quarterly financial information for the year ended December 31, 2006, as restated, is presented below. 2006 (in thousands, except per share data) 1st 2nd 3rd 4th Full Year Revenues $ 59,284 $ 61,659 $ 57,994 $ 82,526 $ 261,463 Operating income 18,485 9,463 18,498 29,901 76,347 Net income 18,960 8,944 17,043 26,980 71,927 Net income per share: Basic 0.65 0.31 0.60 0.96 2.52 Diluted 0.64 0.31 0.60 0.94 2.49 Quarterly financial information for the year ended December 31, 2006, as originally reported, is presented below. 2006 (in thousands, except per share data) 1st 2nd 3rd 4th Full Year Revenues $ 59,284 $ 61,659 $ 57,994 $ 82,526 $ 261,463 Operating income 18,034 8,936 18,220 26,971 72,161 Net income 18,700 8,641 16,884 25,293 69,518 Net income per share: Basic 0.64 0.30 0.60 0.90 2.44 Diluted 0.63 0.30 0.59 0.88 2.40 B.Recent Accounting Developments In February 2006, the FASB issued FASB Statement No. 155, “Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statement No. 133 and 140,” (“Statement 155”) that amends FASB Statements No. 133 “Accounting for Derivative Instruments and Hedging Activities,” (“Statement 133”) and No. 140 “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities a replacement of FASB Statement 125” (“Statement 140”).The statement permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation; clarifies which interest-only strips and principal-only strips are not subject to the requirements of Statement 133; establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation; clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives; amends Statement 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument.Statement 155 does not permit prior period restatement.The statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006.The Company adopted this statement on January 1, 2007.The impact of adopting this statement has been immaterial to the Company’s consolidated financial statements. In April 2006, the FASB issued FSP FIN 46R-6 “Determining the Variability to be Considered in Applying FASB Interpretation No. 46(R)” (“FSP”).The FSP addresses certain major implementation issues related to FIN 46R, specifically how a reporting enterprise should determine the variability to be considered in applying FIN 46R. The FSP is effective as of the beginning of the first day of the first reporting period beginning after September 15, 2006. The Company adopted this Statement on January 1, 2007.The impact of adopting this statement has been immaterial to the Company’s consolidated financial statements. 9 In September 2006, the FASB issued FASB Statement No. 157, “Fair Value Measurements” (“Statement 157”). The statement provides guidance for using fair value to measure assets and liabilities. The statement provides guidance to companies about the extent of which to measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. The statement applies whenever other standards require (or permit) assets or liabilities to be measured at fair value. The statement does not expand the use of fair value in any new circumstances. The statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and for interim periods within those fiscal years. The Company plans to adopt this statement on January 1, 2008. The impact of adopting Statement 157 is expected to be immaterial to the Company’s consolidated financial statements. In September 2006, the SEC released Staff Accounting Bulletin No. 108, "Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements" (the “SAB”). The SAB addresses diversity in how companies consider and resolve the quantitative effect of financial statement misstatements. The SAB is effective as of the beginning of the first day of the first reporting period beginning after November 15, 2006.The Company adopted this SAB on January 1, 2007.The impact of adopting this SAB has been immaterial to the Company’s consolidated financial statements. In February 2007, the FASB issued FAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115,” (“Statement 159”), which provides companies with an option to report selected financial assets and liabilities at fair value. The standard’s objective is to reduce both the complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. Statement 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.This statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of Statement 157.The Company plans to adopt this statement on January 1, 2008.The impact of adopting Statement 159 is expected to be immaterial to the Company’s consolidated financial statements. The American Institute of Certified Public Accountants has finalized Statement of Position (“SOP”) 07-01, Clarification of the Scope of the Audit and Accounting Guide Investment Companies and Accounting by Parent Companies and Equity Method Investors for Investments in Investment Companies. SOP 07-01 provides criteria for determining whether an entity is within the scope of the Guide. The statement is effective for financial statements issued for fiscal years beginning after December 15, 2007. The Company plans to adopt this statement on January 1, 2008. The Company is currently evaluating the potential impact of adopting SOP 07-01 on its consolidated financial statements. In May 2007, the FASB issued FSP No. FIN 46(R)-7, “Application of FASB Interpretation No. 46(R) to Investment Companies”. This FSP amends Interpretation FIN 46(R) to provide an exception to the scope of FIN 46(R) for companies within the scope of the revised Audit and Accounting Guide Investment Companies. The Company is currently evaluating the potential impact of adopting FIN 46(r)-7 on its consolidated financial statements. C.Investment in Securities Management determines the appropriate classification of debt and equity securities at the time of purchase and reevaluates such designation as of each condensed consolidated statement of financial condition date.Investments in Treasury Bills and Notes with maturities of greater than three months at the time of purchase are classified as investments in securities and with maturities of three months or less at time of purchase are classified as cash and cash equivalents. Investments in securities are accounted for as either “trading securities” or “available for sale” (“AFS”) and are stated at quoted market values. Securities that are not readily marketable are stated at their estimated fair values as determined by our management. The resulting unrealized gains and losses for trading securities are included in net gain from investments, and the unrealized gains and losses for available for sale securities, net of management fees and tax, are reported as a separate component of stockholders’ equity except for losses deemed to be other than temporary, which are recorded as realized losses in the condensed consolidated statements of income. The Company has an established accounting policy and methodology to determine other-than-temporary impairment.Under this policy, a holding must generally be impaired for nine consecutive months in order to be considered other-than-temporarily impaired.Once the nine month threshold is met, the investment is considered other-than-temporarily impaired and the appropriate writedown is taken in accordance with SFAS 115.However, the determination of temporary versus other-than-temporary impairment for investments where the impairment is less than nine consecutive months are subject to further scrutiny.The Company augments the general systematic “nine month” methodology by identifying both issuer-specific declines and market/industry related declines, which might indicate other-than-temporary impairment in instances where the nine consecutive month threshold has not yet been met. For the three and six months ended June 30, 2007, there was no impairment of AFS securities.For the three and six month periods ended June 30, 2006, there were $0.1 million in losses on AFS securities deemed to be other than temporary which were recorded in the condensed consolidated statements of income. Securities sold, not yet purchased are financial instruments purchased under agreements to resell and financial instruments sold under agreements to repurchase.These financial instruments are stated at fair value and are subject to market risks resulting from changes in price and volatility. At June 30, 2007 and 2006, the market value of securities sold, not yet purchased was $21.0 million and $7.6 million, respectively. The Company accounts for derivative financial instruments in accordance with Statement of Financial Accounting Standards (“FAS”) No. 133 (“Statement No. 133”), Accounting for Derivative Instruments and Hedging Activities, as amended. Statement No. 133 requires that an entity recognize all derivatives, as defined, as either assets or liabilities measured at fair value. The Company uses swaps and treasury futures to manage its exposure to market and credit risks from changes in certain equity prices, interest rates, and volatility and does not hold or issue swaps and treasury futures for speculative or trading purposes. These swaps and treasury futures are not designated as hedges, and changes in fair values of these derivatives are recognized in earnings as gains (losses) on derivative contracts. The fair value of swaps and treasury futures are included in investments in securities in the condensed consolidated statements of financial condition, and gains and losses from the swaps are included in the condensed consolidated statements of income at June 30, 2007 and 2006, the market value of derivatives was $26.9 million and $13.0 million, respectively. At June 30, 2007 and 2006, the market value of investments available for sale was $140.4 million and $86.7 million, respectively.For the six months ended June 30, 2007 and 2006, the total gains for securities with net gains were $36.5 million and $5.7 million, respectively, while total losses for securities with net losses were $0.8 million and $0.3 million, respectively.Unrealized gains in market value, net of management fee and taxes, of $19.8 million and $2.4 million have been included in stockholders’ equity as at June 30, 2007 and 2006, respectively. Proceeds from sales of investments available for sale were approximately $1.4 million for the three-month period ended June 30, 2007.There were no sales of investments available for sale during the three months ended June 30, 2006. Proceeds from sales of investments available for sale were approximately $2.3 million and $1.5 million for the six-month periods ended June 30, 2007 and 2006, respectively.For the three months ended June 30, 2007, gross gains on the sale of investments available for sale amounted to $316,000; there were no gross losses on the sale of investments available for sale. For the first six months of 2007 and 2006, gross gains on the sale of investments available for sale amounted to $473,000 and $442,000, respectively; there were no gross losses on the sale of investments available for sale. D. Investments in Partnerships and Affiliates Beginning January 1, 2006, the provisions of FIN 46R and EITF 04-5 required consolidation of the majority of our investment partnerships and offshore funds managed by our subsidiaries into our consolidated financial statements.However, since we amended the agreements of certain investment partnerships and an offshore fund on March 31, 2006, FIN 46R and EITF 04-5 only required us to consolidate these entities on our condensed consolidated statement of income and condensed consolidated statement of cash flows for the first quarter 2006. The business purpose of amending the agreements was to avoid having to consolidate them.There was no economic impact of giving up presumptive control of these entities. We were not required to consolidate these entities on our condensed consolidated statement of financial condition at March 31, 2006.In addition, these partnerships and offshore funds, for which the agreements were amended, were not required to be consolidated within our condensed consolidated statement of income and condensed consolidated statement of cash flows or on our condensed consolidated statement of financial condition for any period subsequent to the first quarter 2006 and will continue to not be required as long as GAMCO does not maintain direct or indirect control over the investment partnerships and offshore funds, which remains the case at and for the three and six months ended June 30, 2007.For the six months ended June 30, 2006, the consolidation of these entities had no effect on net income but did affect the classification of income between operating and other income. The consolidation of the entities whose agreements were amended to add the substantive kickout rights and were not consolidated at and after March 31, 2006 but whose results of operations were consolidated for the three months ended March 31, 2006 had the following impact on our condensed consolidated statement of income for the three months ended March 31, 2006: decrease to distribution fees and other income revenues of $0.9 million, increase to other operating expenses of $0.2 million, decrease in operating income of $1.0 million, increase to net gain from investments of $13.6 million, increase to interest and dividend income of $1.3 million, increase to interest expense of $0.6 million, increase to income taxes of $4.9 million and an increase to minority interest of $8.2 million.There was no impact on net income for the three months ended March 31, 2006.The impact on the cash flows for the three month ended March 31, 2006 was as follows:$627.9 million in purchase of trading investments in securities and securities sold short, $609.4 million in proceeds from sales of trading investments in securities and securities sold short, $28.2 million in contributions related to investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5, net, $13.8 million of income related to investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5, net, $11.5 million increase in receivable from brokers, $11.7 million of realized gains on sales of investments in securities and securities sold short, net, $11.4 million decrease in accrued expenses and other liabilities, $6.3 million increase in payable to brokers, $4.7 million increase in unrealized value of investments in securities and securities sold short, net, $0.3 million of investments in partnerships and affiliates, $0.4 million of equity in net gains from partnerships and affiliates, less than $0.1 million in distributions from partnerships and affiliates, $0.3 million decrease in other assets. 10 For the three and six months ended June 2006, we have also consolidated five other investment partnerships and two offshore funds in which we have a direct or indirect controlling financial interest, and we will continue to consolidate these in future periods as long as we continue to maintain a direct or indirect controlling financial interest. From January 1, 2007 to June 30, 2007, we consolidated these same five investment partnerships and one of these offshore funds in which we continue to have a direct or indirect controlling financial interest. Our balance sheet caption “investments in partnerships and affiliates” does include those investments which we account for under the equity method of accounting.The Company reflects the equity in earnings of these equity method investeesas Net gain frominvestmentson the condensed consolidated statements of income. For the three monthsended June 30, 2007 and 2006, profits from these investments were $2.4 million and $0.9 million, respectively. For the six monthsended June 30, 2007 and 2006, profits from these investments were $4.4 million and $3.9 million, respectively. For the three and six months ended June 30, 2007 and 2006, the consolidation of these entities had no impact on net income but did result in (a) the elimination of revenues and expenses which are now intercompany transactions; (b) the recording of all the partnerships’ operating expenses of these entities including those pertaining to third-party interests; (c) the recording of all other income of these entities including those pertaining to third-party interests; (d) recording of income tax expense of these entities including those pertaining to third party interests; and (e) the recording of minority interest which offsets the net amount of any of the partnerships’ revenues, operating expenses, other income and income taxes recorded in these respective line items which pertain to third-party interest in these entities.While this had no impact on net income, the consolidation of these entities did affect the classification of income between operating and other income.Cash and cash equivalents and investments in securities held by investment partnerships and offshore funds, which at June 30, 2007, June 30, 2006 and December 31, 2006 were $6.1 million, $11.9 million and $15.7 million, respectively,consolidated under FIN 46R and EITF 04-5 are also restricted from use for general operating purposes. E. Debt In February 2007, the Company retired the $82.3 million in 5.22% Senior Notes due February 17, 2007 plus accrued interest from its cash and cash equivalents and investments. This debt was originally issued in connection with GBL's sale of mandatory convertible securities in February 2002 and was remarketed in November 2004. On April 18, 2007, the Company and Cascade Investment L.L.C. (“Cascade”) amended the terms of the $50 million convertible note maturing in August 2011, to extend the exercise date for Cascade’s put option from May 15, 2007 to December 17, 2007 and to extend the expiration date of the related letter of credit to December 24, 2007. F. Income Taxes and Adoption of FIN 48 The effective tax rate for the three months ended June 30, 2007 was 41.2% as compared to the prior year quarter’s effective rate of 44.8%.For the six months ended June 30, 2007, the effective tax rate was 38.9% as compared to 39.5% in the prior year’s comparable period. In June 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), which is an interpretation of FAS 109. This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The Company adopted this interpretation on January 1, 2007. In May 2007, the FASB issued FSP FIN 48-1, “Definition of Settlement in FASB Interpretation No. 48”, amending FSP FIN 48 to clarify that a tax position could be effectively settled upon examination by a taxing authority. For the second quarter 2007, we have updated our schedule of uncertain tax positions and the impact of taxes, interest, and penalties has been reflected within our income tax provision and disclosed within our footnotes to the financial statements. As of January 1, 2007, the Company had a gross unrecognized tax benefit of approximately $2.6 million, of which recognition of $2.5 million would impact the Company’s effective tax rate. As of June 30, 2007, the total amount of gross unrecognized tax benefits was approximately $3.7 million, of which recognition of $2.5 million would impact the Company’s effective tax rate. As of January 1, 2007, the Company had a cumulative effect of adopting FIN 48 of $0.8 million, and an adjustment was recorded to retained earnings upon such adoption. The Company’s historical accounting policy with respect to penalties and interest related to tax uncertainties has been to classify these amounts as income taxes, and the Company continued this classification upon the adoption of FIN 48.
